Citation Nr: 1602628	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial evaluation for tinea pedis.  


REPRESENTATION

Appellant represented by:	Veterans Assistance Foundation, Inc.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his May 2013 VA Form 9, the Veteran requested a Travel Board hearing.  In correspondence dated in July 2015, the RO notified the Veteran that he was scheduled for a Board hearing on July 18, 2015.  A July 2015 Report of General Information indicated that an individual at the RO contacted the Veteran and explained that there was a "mix up" with the date that was printed on his notification letter.  According to the individual at the RO, the Veteran then stated that he did not want a Travel Board hearing and would like his case sent to the Board.  

However, in correspondence received in September 2015, the Veteran requested to be rescheduled for a Board videoconference hearing, and explained that he was unable to attend the last hearing scheduled due to a transportation issue and that this time he had reliable transportation and would be able to attend.

The Veteran has provided good cause for his request to reschedule.  See 38 C.F.R. § 20.704(c) (2015).  Under these circumstances, a remand is needed so that the hearing can be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the appropriate RO.  Provide the Veteran and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




